DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Election filed February 04, 2021.  Claims 
1-20 are pending, in which claims 11-20 are non-elected, with traverse.
 
Election/Restrictions
Applicant's election filed February 04, 2021 of Group I, claims 1-10 with traverse  is acknowledged.  The traversal is apparent on the ground(s) about there is no patentably distinct between  the Group I, Group II and Group II.  In response, this is noted and found unconvincing.  The Groups are independent or distinct, each from the other, because claims to the different species recite the mutually exclusive characteristics of such species, wherein Group I (e.g. claims 1-10) draws to a method comprising at least depositing a lanthanum-containing layer comprising a first portion and a second portion overlapping the first gate dielectric and the second gate dielectric; depositing a hard mask, wherein the hard mask is free from both titanium and tantalum; while Group II (e.g. claims 11-16) distinctly draws to a method comprising at least depositing a hard mask comprising a first portion over and contacting the first portion of the doping-metal containing layer, wherein an entirety of the hard mask is formed of a homogeneous material; forming an etch mask; performing an anneal process and removing the doping-metal containing layer, wherein forming the etching masking comprises dispensing a photo resist over and contacting the hard mask, with a contact angle between the photo resist and the hard mask being smaller than about 10 degrees (claims 10-11); and while Group III (e.g. claims 17-20) distinctly draws to a method comprising at least removing a dummy gate stack to form a trench between gate spacers; depositing a lanthanum oxide layer over the high-k dielectric layer; patterning the hard mask and the lanthanum oxide layer, wherein the hard mask is a single layer hard mask; and forming a gate electrode over and contacting the high-k dielectric layer.
	Applicant alleged that “…the process illustrated in Figures 1-6,17A, and 17B would infringe each of claims 1,11, and 17…” so that there is no product (or process) that would infringe both the identified inventions and the Groups cover the same process.
	In response, this is noted and found unconvincing.  Applicant appears to simply allege that all of claims 1, 11 and 17 of the Groups are described and supported by specification and each from the other, because claims to the different species recite the mutually exclusive characteristics of such species (not because the specification and the figures provide the support for these claims 1, 11 and 17).  In addition, these species are not obvious variants of each other based on the current record. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized/divergent subject matter; and the species or groupings of patentably indistinct species required different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  
Applicant alleged that there is no undue burden.  In response, this is not found persuasive because it is a very serious burden on the examiner and to the Office to search and examine the entire application for all species and groups of inventions. As already given an example in the restriction requirement, Groups I, II and II are distinct, in which it is clearly shown that the product as claimed can be made by another and materially different process, and  are distinct for reasons as of record.  Applicant did not specifically point out the supposed errors of the given example in the restriction requirement.  Accordingly, searching and examination all of these distinct inventions would make serious burden on the examiner and to the Office.  
 	Should Applicant traverse on the ground that claims 1, 11 and 17 are not distinct or that the Groups are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions/species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions/species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention/species.  

The requirement is still deemed proper and is therefore made FINAL.
 
Claims 11-20  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  


Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 9, line 3: the recitation of “removing dummy gate stacks…between…gate spacers…” lacks proper antecedent basis and indefinite, since base claim 1 has not yet recited any step for forming “dummy gate stacks”, “first gate spacers” and “second gate spacers”.   Where are they formed in relation to other layers as recited in base claim 1?.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-3,7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Lee (2019/0304846).
Re-claim 1, Lee teaches (Figs 4-12; paragraphs 20-49) a method comprising: forming a first gate dielectric 122 (Fig 4, para 20-22) and a second gate dielectric 122 (Fig 4, para 20-22) over a first semiconductor region 102 and a second semiconductor . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0304846) taken with Song (6,821,901).
Lee teaches (Figs 4-12; paragraphs 20-49) the method, as applied to claims 1-3,7-10 above and fully repeated herein.
Re-claim 6, as applied previously, Lee already teaches forming the hard mask, but lacks forming a non-metal-containing adhesion layer over and contacting the hard mask. 
However, Song teaches (at column 5; Fig 6) improving the adhering characteristic by forming a non-metal-containing adhesion layer (hexamethyldisilizane (HMDS), at col 5, lines 28-37) over and contacting the hard mask 52. 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to carry out the method of Lee by forming the HMDS as the non-metal-containing adhesion layer over and contacting the hard mask, as taught by Song. This is because of the desirability to improve the adhering characteristic.

  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0304846) taken with Engel (8,435,891).
Lee teaches (Figs 4-12; paragraphs 20-49) the method, as applied to claims 1-3,7-10 above and fully repeated herein.
Re-claim 4, as applied previously, Lee already teaches forming the patterned etching mask on the hard mask, but lacks performing a plasma treatment on the hard mask.
However, Engel teaches (at Figs 3-4) before the forming the patterned etching mask, performing a plasma treatment on the hard mask 140 (col 3,  lines 33-50).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to carry out the method of Lee .


 Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 /MICHAEL M TRINH/ Primary Examiner, Art Unit 2822